DETAILED ACTION
This office action is in response to amendments to application 16/081,415, filed on 08/06/2021.
Claims 1-3 and 6-8 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 08/06/2021, have been entered.
Regarding objections to the drawings, the objections have been withdrawn due to amendment.
Regarding objections to claims 1 and 6, the objections are withdrawn due to amendment.
Regarding rejections of claims 1-10 under 35 U.S.C. 103
The rejections of claims 4-5 and 9-10 are withdrawn due to cancellation of the claims.
The rejections of claims 1-3 and 6-8 are withdrawn due to Applicant’s amendments. The claims are now allowable over the prior art of record.
Regarding rejections of claims 1-10 under 35 U.S.C. 112(b), the rejections are withdrawn due to amendment or cancellation of the claims. 


Allowable Subject Matter
	Claims 1-3 and 6-8 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Ratcliffe (US 20180001890). Ratcliffe discloses a vehicle driver assist system includes an expert evaluation system to fuse information acquired from various data sources. The data sources can correspond to conditions associated with the vehicle as a unit as well as external elements. The expert evaluation system monitors and evaluates the information from the data sources according to a set of rules by converting each data value into a metric value, determining a weight for each metric, assigning the determined weight to the metric, and generating a weighted metric corresponding to each data value. The expert evaluation system compares each weighted metric (or a linear combination of metrics) against one or more thresholds. The results from the comparison provide an estimation of a likelihood of one or more traffic features occurring.
	Ratcliffe, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious an automatic operation assistance system comprising a center device configured to manage a database that associates a traffic environment in a moving route of a moving body with sensor evaluation values, each sensor evaluation value indicating recognition accuracy of a respective one of external field sensors that recognize the corresponding traffic environment. The center device is configured to provide a notification to the moving body in accordance with a request that originated from the moving body, the notification pertaining to the traffic environment of the moving body from which the request originated and the sensor evaluation values matching the external field sensors. The moving body is configured to change, on the basis of the sensor evaluation values notified from the center device, a process for reflecting recognition data of the external field sensors of the moving body in automatic operation control of the moving body. The center device is configured to calculate section evaluation values obtained by integrating the sensor evaluation values of the external field sensors of 
	Claim 6 is analogous to claim 1 and allowable for analogous reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662